Citation Nr: 1736440	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-41 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen the claim of service connection for right knee degenerative arthritis with total knee replacement, including secondary to service connected left knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision on November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

The Veteran originally filed a claim for service connection for a right knee disability in January 1991.  The claim was ultimately denied in a December 1998 Board decision.  The Veteran did not appeal and the Board decision became final.  The Veteran sought to reopen his service connection claim in February 2011.

In June 2017, the Veteran appeared with his representative for a Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claims for degenerative arthritis, right knee with total knee replacement to right knee degenerative arthritis with total knee replacement, including secondary to service connected left knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  An unappealed December 1998 Board decision denied the Veteran's claim of entitlement to service connection for a right knee disability as secondary to a service connected left knee disability. 

 2.  The evidence associated with the claims file subsequent to the December 1998 Board decision is cumulative and redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability, including secondary to a service connected left knee disability.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying the Veteran's claim of entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disability, including secondary to a service connected left knee disability, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that all of the Veteran's service records were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005), citing Russo v. Brown, 9 Vet. App. 46 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations related to the claims on appeal in December 2011 and November 2013.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examinations, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's increased rating claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  New and Material Evidence

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

B.  Legal Analysis

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a right knee disability, including secondary to service connected left knee disability, the Board finds that the evidence added to the record since the December 1998 Board decision is new but not material.  

Service connection was denied by the Board in December 1998 as the right knee disorder was not shown to have been caused by or to be the result of the service connected left knee disorder.  The pertinent evidence of record at that time consist of post-service medical records which documented a right knee disorder.  A private medical record linked the right knee to active duty.  Also of record was the Veteran's testimony from a June 2003 RO hearing wherein the Veteran alleged he injured his right knee playing football during active duty.  The report of a June 1995 VA examination included a negative etiology opinion regarding the right knee.  The Veteran testified two more times, once before a hearing office and once before a member of the Board.  The Veteran alleged that a VA physician linked the left knee to the right knee.  Independent Medical Opinions were obtained in April and August 1998.  Both of them included negative etiology opinions.  

The pertinent evidence added to the record subsequent to the December 1998 Board decision includes VA and private clinical records; a statement regarding how the Veteran injured both knees during active duty, the report of a November 2013 VA knee examination,  and testimony before the undersigned.  

The clinical records which were not of record at the time of the prior final Board decision are new but not material.  The records document current treatment for the right knee.  The United States Court of Appeals for Veterans Claims (Court) has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  i, 5 Vet. App. 95, 99 (1993).

The report of the November 2013 VA knee examination is new but not material.  A right knee disorder was diagnosed by the examiner opined that the disorder was not etiologically linked to the Veteran's service connected left knee disability.  This evidence weighs against the Veteran's claim.  

The Veteran testified before the undersigned at a Central Office hearing in June 2017.  He reported that he participated in numerous sports during active duty and injured both knees.  He testified about his post-service treatment.  He testified that he also directly injured his right knee directly during active duty.  This evidence is not new.  The fact that the Veteran alleged he injured his knee during active duty participating in sports was of record at the time of the prior final denial.  His opinion that the knee disorder was due to active duty was also of record at the time of the prior final denial.  To the extent that the Veteran was raising a new theory of etiology - direct service connection for the knee, this does not constitute new and material evidence.  

The Board finds the evidence added to the record subsequent to the December 1998 Board decision does not raise a reasonable possibility of substantiating the underlying claim for service connection.  The evidence is redundant of evidence previously of record.  Accordingly, the Board finds that new and material evidence has not been received to reopen a claim for service connection for a right knee disability, including secondary to service connected left knee disability.  Therefore, the petition to reopen the previously denied claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for right knee degenerative arthritis with total knee replacement, including secondary to service connected left knee disability, and the appeal is denied.





______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


